Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered January 3, 1995, convicting him of burglary in the first degree (two counts), kidnapping in the second degree (four counts), robbery in the first degree (six counts), criminal possession of a weapon in the second degree (three counts), and criminal possession of a weapon in the third degree (three counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.